73 So.3d 300 (2011)
Odalis CRUZ, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-1441.
District Court of Appeal of Florida, Fifth District.
September 30, 2011.
Rehearing Denied November 3, 2011.
James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Megan Saillant, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm the order clarifying Odalis Cruz's sentence. However, we strike the imposition of the $2000 fine, the related $100 surcharge, and the $20 Crime-stoppers fine because, as the State concedes, such discretionary fines are not authorized under the habitual violent felony offender sentencing scheme. Wright v. State, 48 So.3d 926 (Fla. 1st DCA 2010).
*301 Sentence AFFIRMED; specified fines STRICKEN.
SAWAYA, MONACO and TORPY, JJ., concur.